CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, Jeffrey M. Sheppard, of Deptford and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporari*397ly suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of the. ethics grievance pending before the District XIV Ethics Committee,
IT IS ORDERED that:
1. Jeffrey M. Sheppard of Deptford, admitted to practice in this State in 1987, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. The Office of Attorney Ethics takes such protective action, pursuant to R.l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records and practice of Jeffrey M. Sheppard wherever situate.
3. Jeffrey M. Sheppard is hereby restrained and enjoined from practicing law during the period of suspension.
4. Jeffrey M. Sheppard shall comply with all the Administrative Guidelines of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.
I hereby agree to the form and entry of this Consent Order,
/s/ Jeffrey M. Sheppard
Jeffrey M. Sheppard, Respondent
/s/ David E. Johnson, Jr.
David E. Johnson, Jr., Director
Office of Attorney Ethics